DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/05/2021 has been entered. As indicated in the amendment:
Claims 1and 5 are amended. Claims 2-3, 10-15 are original. Claims 4, 6-9 and 16-19 are canceled. Claim 20 is newly added. Hence, claims 1-3, 5, 10-15 and 20 are pending. Applicant’s arguments/remarks have been fully considered (please see “Response to Arguments” section) and the following rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 10 -15, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the terms “about 15 kW and about 20 kW" and “about 23 kW and about 28 kW” in claims 1 and 5 respectively are not definite ranges because both state “about … and about” both ends of the ranges claimed are preceded by the word “about” which fails to point out a particular range, rendering the respective claim indefinite.  The terms “about 15 kW and about 20 kW"  and “ about 23 kW and about 28kW”  are not defined by the claim, even though the specification has given example interpretation for the terms “between 23 and 28 kW” “about 15 kW and about 20 kW" and “about 23 kW and about 28 kW” preceded by the word “about” on both ends, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 5, 11 and 14 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP-2005334159-A), here in after called Koji, in view of McLemore (US 2012/0009317 A1), here in after called McLemore, in further view of Bratton et al. (US 2009/0196968 A1), here in after called Bratton.
Regarding claim 1, Koji discloses a fryer unit (FIG. 1), comprising: a housing (1, cabinet); a fryer vat (2, oil tank) supported by the housing and defining a volume for receiving oil to be heated for cooking (oil tank (2) is supported by the housing (1) and defines a volume, (enclosed FIG.1)); an (3, heater) including at least one immersed electrical heating unit within the fryer vat for heating oil within the fryer vat (the oil tank is provided with a heater 3A for heating the cooking oil (fried oil) to a predetermined temperature (150 to 180 °C.) and a heater unit 3 having a handle 3B for swinging up the heater 3A (210, page 6)).
Koji does not explicitly disclose that the fryer unit has a total footprint of no more than 40 inches by 20 inches, a working height of less than 16 inches; wherein the fryer unit has a total height, from a bottom of the housing upward, of no more than about twenty inches.
However, McLemore that teaches an electrically powered fryer (0002), also teaches a fryer unit that has a total footprint of no more than 40 inches by 20 inches (sized preferably in the range of 10 to 20 inches or more preferably 12 to 18 inches with 15 inches being well suited for the present invention, McLemore (0043)), a working height of less than 16 inches (preferred height range for height S2 (working height) is one that is less than H1 to provide the spacing S4 as in 8.5 to 19.5 inches, more preferably 11 to 15 inches with 12.25 being illustrative of a preferred embodiment height, McLemore (0050)); wherein the fryer unit has a total height, from a bottom of the housing upward, of no more than about twenty inches (the fryer unit with a base 26 that extend downward for contact with the support below such as a table or countertop has  a preferred total height range of 9 - 20 inches, McLemore(0042,0043)).
The advantage of such fryer unit that has a smaller footprint and height range is that it can be used for in an indoor frying setting that takes smaller space, avoiding the need to have an outdoor setup and weather condition suitable for bigger outdoor fryers (0003).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the fryer unit disclosed by Koji to have a smaller footprint and a preferred overall height of no more than twenty five inches in order to make the fryer handily usable for indoor frying without the need to have an outdoor setup and weather condition suitable for bigger outdoor fryers as taught in McLemore.

However, Bratton that teaches optimally heating the frying oil to a cooking temperature of 180° C, (0097), the same temperature range Koji teaches the electrical heaters 3A should heat the frying oil (210, page 6), also teaches deep fat fryer of power rating at 9-18 kW and an oil capacity of 12 - 24 liters (equivalent to 24.2 – 48.7 pounds of oil) (0039).
	Therefore, a person of ordinary skill in the art at the time of the invention of Koji in view of McLemore, where the frying oil is electrically heated (heaters 3A) to the temperature range 150 to 180 ° C is disclosed just as Bratton teaches frying oil to a temperature of 180° C, would have been apprised of optimizing the total power of the heating system to be in the range of 15 – 20 kW in order to achieve the same heating temperature range (150 – 180oc) of the frying oil, Since it is considered that “[W]here the general conditions of a claim are disclosed in the prior art, it is not considered inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05-II-A and MPEP 2144.05-II-B.
	
    PNG
    media_image1.png
    742
    817
    media_image1.png
    Greyscale

Regarding claim 2, Koji in view of McLemore in further view of Bratton teaches the fryer unit of claim 1 wherein a quick-disconnect arrangement (5) is provided for draining the fryer vat (an oil drain port 5 connected to the oil tank 2 is arranged so that the oil can be discharged, Koji (223, page 6)).
Regarding claim 3, Koji in view of McLemore in further view of Bratton teaches the fryer unit of claim 2 wherein the quick disconnect includes a male fitting at the outlet side of a valve that has an input side fluidly connected to the vat (the oil drain port 5 is connected to the oil tank 2 and a stainless steel drain plug that is liquid-tightly screwed to the oil drain valve 5B via a taper screw, Koji (234, page 6)). 
Regarding claim 5, Koji discloses a fryer unit (FIG. 1), comprising: a housing(1, cabinet); a fryer vat (2, oil tank) supported by the housing and defining a volume for receiving oil to be heated for cooking (oil tank (2) is supported by the housing (1) and defines a volume, (enclosed FIG.1)); an oil heating system  (3, heater) including at least one immersed electrical heating unit within the fryer vat for heating oil within the fryer vat (the oil tank is provided with a heater 3A for heating the cooking oil (fried oil) to a predetermined temperature (150 to 180 °C.) and a heater unit 3 having a handle 3B for swinging up the heater 3A (210, page 6)).
Koji does not explicitly disclose that the fryer unit has a total footprint of no more than 40 inches by 30 inches, a working height of less than 16 inches, and a fryer vat capacity of between 70 and 80 pounds of oil wherein the fryer unit has a total height, from a bottom of the housing upward, of no more than about 23 inches.
However, McLemore that teaches an electrically powered fryer (0002), also teaches the fryer unit has a total footprint of no more than 40 inches by 30 inches(sized preferably in the range of 10 to 20 inches or more preferably 12 to 18 inches with 15 inches being well suited for the present invention, McLemore (0043)), a working height of less than 16 inches (preferred height range for height S2 (working height) is one that is less than H1 to provide the spacing S4 as in 8.5 to 19.5 inches, more preferably 11 to 15 inches with 12.25 being illustrative of a preferred embodiment height, McLemore (0050)), and a fryer vat capacity of between 70 and 80 pounds of oil (volume of the cooking pot is preferably 25 to 35 quarts (52 -73 pounds), McLemore (0052)); wherein the fryer unit has a total height, from a bottom of the housing upward, of no more than about 23 inches (the fryer unit has a total a preferred height range of 9 - 20 inches, McLemore (0043)).
The advantage of such fryer unit that has a smaller footprint and height range is that it can be used for in an indoor frying setting that takes smaller space, avoiding the need to have an outdoor setup and weather condition suitable for bigger outdoor fryers (0003).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the fryer unit disclosed by Koji to have a smaller footprint and a preferred overall height of no more than twenty five inches in order to make the fryer handily usable for indoor frying without the need to have an outdoor setup and weather condition suitable for bigger outdoor fryers as taught in McLemore.
Koji in view of McLemore still do not explicitly disclose that the total power of the oil heating system is between about 23 kW and about 28 kW.
However, Bratton that teaches optimally heating the frying oil to a cooking temperature of 180° C, (0097), the same temperature range Koji teaches the electrical heaters 3A should heat the frying oil (210, page 6), also teaches standard commercial deep fat fryers with a total power rating of about 25 kW (0039).
	Therefore, a person of ordinary skill in the art at the time of the invention of Koji in view of McLemore, where the frying oil is electrically heated (heaters 3A) to the temperature range 150 to 180 ° C is disclosed just as Bratton teaches frying oil to a temperature of 180° C, would have been apprised of optimizing the total power of the heating system to be in the range of 23 – 28 kW in order to achieve the same heating temperature range (150 – 180oc) of the frying oil, Since it is considered that “[W]here the general conditions of a claim are disclosed in 
Regarding claim 11, Koji in view of McLemore in further view of Bratton teaches the fryer unit of claim 1, further comprising: an electrical cabinet at a rear side of the fryer unit and housing multiple electrical components (a heater unit 3 at the back of the fryer with electrical heaters 3A, Koji (FIG. 1)); a control interface at a front of the fryer unit (an operation panel 4A for controlling the operation of the heater unit 3, Koji (223, page 6)); and a wiring raceway within the housing for wiring that connects the control interface to the electrical cabinet (the operation panel 4A is upfront Koji (FIG. 1) is connected to the heater unit 3 at the back, Koji (FIG. 1), hence, there is a wiring line connection (a wiring raceway) in the housing of Koji between the front operation panel 4A and the back heater unit 3).
Regarding claim 14,  Koji in view of McLemore in further view of Bratton teaches the fryer unit of claim 11 wherein an internal section of the housing (the intermediate section where the oil tank 2 occupy, Koji (FIG. 1)), running from a front of the fryer vat (operation panel 4A, Koji (FIG. 1)) to a rear of the fryer vat (heater unit 3, Koi, (FIG. 1), does not include any electrical components (electrical components are located up front operation panel 4 A and rear end heater unit 3, see Koji (FIG. 1)).
Regarding claim 15, Koji in view of McLemore in further view of Bratton teaches the fryer unit of claim 11 wherein the control interface (operation panel 4A, Koji (FIG. 1)) is located behind a movable front door of the housing (cabinet door 1 A, Koji (FIG.1)).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji in view of McLemore in further view of Bratton  modified by Jang (KR101272673 B1),here in after called Jang
Regarding claim 10, Koji in view of McLemore in further view of Bratton teaches the fryer unit of claim 1. But,

However, Jang that teaches a fryer apparatus that can increase space utilization (11, page 1), also teaches a rack 8 hanging on the vertical wall 2a of the housing 2 (28, page 2), the rack 8 can be moved to the sides and the front of the housing (FIG.2).
The advantage of having such a rack that can be moved along the edges of the housing enables the cooker to cook conveniently by shortening the distance between the cooker and the food and use the rack to hold the cooked food when needed increasing s pace utilization (11, page 1).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the fryer unit of claim 1 taught by Koji in view of McLemore in further view of Bratton with a rack at a front side of the fryer unit as part of the housing in order to enable the cooker to cook conveniently by shortening the distance between the cooker and the food and use the rack to hold the cooked food when needed increasing space utilization as taught in Jang.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji in view of McLemore in further view of Bratton modified by Makwinski et al. (US 2010/0155133 A1), here in after called Makwinski.
Regarding claim 12, Koji in view of McLemore in further view of Bratton teach the fryer unit of claim 11. But,
Koji in view of McLemore in further view of Bratton do not teach the specific layout of the wiring raceway between the front panel and the back heaters; wherein the wiring raceway includes an L-shaped wiring cover that is positioned along an internal bottom wall and internal sidewall of the housing so that the wiring raceway is formed by the wiring cover, a portion of the internal bottom wall and a portion the internal sidewall.
(raceway cover component 260, being of L-shape, (0043, FIG. 7)) that is positioned along an internal bottom wall and internal sidewall of the housing so that the wiring raceway is formed by the wiring cover, a portion of the internal bottom wall and a portion the internal sidewall (raceway cover 260 is positioned along the raceway base 214 (internal bottom wall) and dividing wall 212 (internal side wall) and a raceway defined by the cover 260, race way base 214 and dividing wall 212, (FIG. 7)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the L-shaped wiring covers (raceway cover 260) to be positioned along an internal bottom wall and internal sidewall of the housing of the fryer taught by Koji in view of McLemore in further view of Bratton so that the wiring raceway is formed by the wiring cover, a portion of the internal bottom wall and a portion the internal sidewall of the fryer, since it has been held that the provision of adjusting a part (L-shaped wiring raceway), where needed, involves only routine skill in the art. 
Regarding claim 13, Koji in view of McLemore in further view of Bratton modified by Makwinski teaches the fryer unit of claim 12 wherein the wiring cover is removably engaged to the housing by a set of tangs that engage with slots on the internal bottom wall (the raceway cover 260 is removably snapped to the raceway base 214 slots defined by the end flanges 214b 212b, Makwinski (0043, FIG. 7)).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji in view of McLemore in further view of Makwinski.
Regarding claim 20, a fryer unit (FIG. 1), comprising: a housing(1, cabinet); a fryer vat (2, oil tank)  supported by the housing and defining a volume for receiving oil to be heated for cooking (oil tank (2) is supported by the housing (1) and defines a volume, (enclosed FIG.1)); an oil heating system (3, heater) including at least one immersed electrical heating unit within the fryer  the oil tank is provided with a heater 3A for heating the cooking oil (fried oil) to a predetermined temperature (150 to 180 °C.) and a heater unit 3 having a handle 3B for swinging up the heater 3A (210, page 6)); an electrical cabinet at a rear side of the fryer unit and housing multiple electrical components(a heater unit 3 at the back of the fryer with electrical heaters 3A, Koji (FIG. 1)); a control interface at a front of the fryer unit(an operation panel 4A for controlling the operation of the heater unit 3, Koji (223, page 6)); a wiring raceway within the housing for wiring that connects the control interface to the electrical cabinet (the operation panel 4A is upfront Koji (FIG. 1) is connected to the heater unit 3 at the back, Koji (FIG. 1), hence, there is a wiring connection (a wiring raceway) in the housing of Koji between the front operation panel 4A and the back heater unit 3).
Koji does not explicitly teach that the overall height of the fryer unit is no more than twenty-five inches so as to be adapted for positioning upon an appliance base or countertop.
However, McLemore that teaches a domestic indoor electric power sourced fryer (0002), also teaches a fryer unit with a base 26 of the shell and extend downward for contact with the support below such as a table or countertop (0042) and the fryer unit can have a preferred height range of 9 - 20 inches (0043).
The advantage of such fryer units is that has a smaller height range that can sit on a table or a counter top is that it can be used for in-house frying, avoiding the need to have an outdoor setup and weather condition suitable for bigger outdoor fryers (0003).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the fryer unit disclosed by Koji to have a preferred overall height of no more than twenty five inches in order to make the fryer handily usable for in-house frying without the need to have an outdoor setup and weather condition suitable for bigger outdoor fryers as taught in McLemore.
Koji in view of McLemore still does not disclose that the wiring raceway includes a wiring cover that is positioned along an internal bottom wall and internal sidewall of the housing so that 
However, Makwinski that teaches cable raceway assemblies of electrical devices (0005), also teaches that the wiring raceway includes a wiring cover(raceway cover component 260, being of L-shape, (0043, FIG. 7)) that is positioned along an internal bottom wall and internal sidewall of the housing so that the wiring raceway is formed by the wiring cover, a portion of the internal bottom wall and a portion the internal sidewall(raceway cover 260 is positioned along the raceway base 214 (internal bottom wall) and dividing wall 212 (internal side wall) and a raceway defined by the cover 260, race way base 214 and dividing wall 212, (FIG. 7)), wherein the wiring cover is removably engaged to the housing by a set of tangs that engage with slots on the internal bottom wall (the raceway cover 260 is removably snapped to the raceway base 214 slots defined by the end flanges 214b 212b, Makwinski (0043, FIG. 7)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the L-shaped wiring covers (raceway cover 260) to be positioned along an internal bottom wall and internal sidewall of the housing of the fryer taught by Koji in view of McLemore in further view of Bratton so that the wiring raceway is formed by the wiring cover, a portion of the internal bottom wall and a portion the internal sidewall of the fryer, since it has been held that the provision of adjusting a part (L-shaped wiring raceway), where needed, involves only routine skill in the art. 
Response to Arguments
Applicant’s arguments have been fully considered and the following response is submitted.
Applicant argues “[A]s explained in the application, a goal of the invention is to provide a low profile fryer that performs adequately in the commercial cooking environment. The commercial cooking environment tends to require higher throughput than the domestic environment, in which the fryer of McLemore is intended for use. Fryers having the combination of dimensions, capacity and power specified in claims 1 and 5 are able to achieve the goal of the invention.” 
In regard to applicant's argument in the above quotation, the examiner notes that the instant rejection introduces a new reference to teach the overall power rating of the fryer (Bratton) and respectfully disagrees for two reasons: 
I. it is noted that the features upon which applicant relies (i.e. commercial use vs. domestic use and higher throughput vs. lower throughput) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
II. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant also argues “McLemore teaches a domestic turkey fryer assembly in the form of a shell that received a cooking pot, whereas Koji teaches a commercial fryer, and any dimension features gleaned from McLemore would not be applied by one or ordinary skill in the art to the Koji device.”
Examiner respectfully disagrees because: Both Koji and McLemore are in the same field of endeavor (fryer, frying apparatus) and combination of these arts is proper. 
Applicant also argues “Moreover, as noted in the action, even Koji, McLemore and Lehman together do not disclose a heating oil system with total power as specified in either claim 1 or claim 5.” This argument is moot because the new ground of rejection relies on the teaching of new reference (Bratton) to disclose the amended limitations of claim 1 and 5. 
 “It is not routine skill in the art to produce a fryer that has a throughput suitable for commercial applications in the size limitations specified. If that was the case, the art would actually show the claimed invention”. 
The examiner respectfully disagrees because: it is noted that the features upon which applicant relies (i.e. commercial use vs. domestic use and higher throughput vs. lower throughput) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues “With respect to claims 11-13, it is noted that the Examiner's assertion that there is a raceway Parshad does not disclose raceway internal of Koji fryer is not supported. Moreover, Parshad has nothing to do with cooking apparatus, and only discloses a raceway in the form of a vertical space formed by spacer member between two stacked cabinets.”
Regarding claim 11, the wiring raceway claimed here i.e. “a wiring raceway within the housing for wiring that connects the control interface to the electrical cabinet” is simply a wiring connection between the front panel and the back terminals which is taught by Koji as shown in the instant rejection.
Regarding claim 12 -13, this claims recite the structure of the wiring raceway and wiring raceway cover. However the instant rejection introduces a new reference (Makwinski) for the teachings of these claim limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761